DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-12 and 21-25) in the reply filed on 09/06/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8, “a base structure” needs to be changed to “the base structure” because it is not a first mentioned.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugisaki (US 2020/0098776).
Regarding claim 1, Sugisaki (Figs. 9-15) discloses a method of forming a microelectronic device, comprising: forming a microelectronic device structure, the microelectronic device structure comprising: a semiconductive base structure 30 ([0044]); a memory array region vertically overlying the semiconductive base structure and comprising memory cells; attaching the microelectronic device structure to a base structure 64 (Fig. 11 and [0086]); removing a portion of the semiconductive base structure 30 (Fig. 12) after attaching the microelectronic device structure to a base structure; and forming a control logic region (Fig. 14) vertically over a remaining portion of the semiconductive base structure, the control logic region comprising control logic devices (i.e., transistors) in electrical communication with the memory cells of the memory array region.
	Regarding claims 2, 4-5, and 7-12, Sugisaki (Figs. 9-15) further discloses: forming a microelectronic device structure comprises forming the memory array region of the microelectronic device structure to further comprise: a source tier  41 ([0050]) vertically overlying the semiconductive base structure and comprising at least one source structure; a stack structure vertically overlying the source tier and comprising a vertically alternating sequence of conductive structures 44 and insulative structures 42, cell pillar structures 54 (labeled in Fig. 4) vertically extending through stack structure and in electrical communication with the at least one source structure of the source tier 41, portions of the cell pillar structures and the conductive structures of the stack structure forming vertically extending strings of the memory cells, and digit line structures 46A ([0052]) overlying the stack structure and in electrical communication with the vertically extending strings of the memory cells; forming the memory array region of the microelectronic device structure to further comprise conductive contact structures CP7 (Fig. 15)  vertically extending through the stack structure; forming one or more isolation structures 34A partially vertically extending through the semiconductive base structure.
Regarding claims 7-12, Sugisaki (Figs. 9-14) further discloses: forming a control logic region vertically over a remaining portion of the semiconductive base structure comprises: forming transistors at least partially vertically overlying the remaining portion of the semiconductive base structure, and forming conductive routing structures CP5B in electrical communication with the transistors, the transistors and the conductive routing structures forming control logic circuitry of the control logic devices of the control logic region; forming conductive routing structures 35 in electrical communication with the transistors comprises forming copper routing structures ([0059]) in electrical communication with the transistors; forming transistors comprises forming each of the transistors to individually comprise: a source region 32B within the remaining portion of the semiconductive base structure, a drain region 32B within the remaining portion of the semiconductive base structure, a channel region within the remaining portion of the semiconductive base structure and horizontally interposed between the source region and the drain region, and a gate structure 32A vertically overlying and at least partially horizontally overlapping the channel region; forming first conductive contact structures CP5B vertically extending between and coupling at least some of the conductive routing structures and at least some of the transistors, forming second conductive contact structures CP6 vertically extending between and coupling pairs of the conductive routing structures, and forming third conductive contact structures (CP5B, 31) vertically extending from one or more of conductive routing structures, through the remaining portion of the semiconductive base structure 30, and to at least one conductive structure 41 vertically overlying and in electrical communication with the memory cells of the memory array region; forming conductive routing structures 35 over and in electrical communication with the control logic devices of the control logic region, and forming conductive pad structures 37 over and in electrical communication with the conductive routing structures; and forming conductive routing structures comprises forming the conductive routing structures 35 to comprise copper ([0059]); and forming conductive pad structures 37 comprises forming the conductive pad structures to comprise aluminum ([0060]).
Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US 2014/0061750).
Regarding claim 1, Kwon (Figs. 4A-4C) discloses a method of forming a microelectronic device, comprising: forming a microelectronic device structure, the microelectronic device structure comprising: a semiconductive base structure 50 ; a memory array region ST vertically overlying the semiconductive base structure and comprising memory cells CELL; attaching the microelectronic device structure to a base structure (60, 61) (Fig. 4B and [0064]); removing a portion of the semiconductive base structure 50 (Fig. 4C and [0065]) after attaching the microelectronic device structure to a base structure; and forming a control logic region PERI vertically over a remaining portion of the semiconductive base structure, the control logic region comprising control logic devices (i.e., transistors) in electrical communication with the memory cells of the memory array region.
Regarding claims 7 and 9, Kwon (Figs. 4A-4C) further discloses: forming a control logic region vertically over a remaining portion of the semiconductive base structure comprises: forming transistors at least partially vertically overlying the remaining portion of the semiconductive base structure, and forming conductive routing structures L3 in electrical communication with the transistors, the transistors and the conductive routing structures L3 forming control logic circuitry of the control logic devices of the control logic region; and forming transistors comprises forming each of the transistors to individually comprise: a source region within the remaining portion of the semiconductive base structure (not shown, see [0048]), a drain region within the remaining portion of the semiconductive base structure (not shown, see [0048]), a channel region within the remaining portion of the semiconductive base structure and horizontally interposed between the source region and the drain region, and a gate structure 64 vertically overlying and at least partially horizontally overlapping the channel region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2014/0061750) in view of Kidoh et al (US 2011/0309431).
Regarding claim 2, Kwon (Fig. 4A) discloses forming a microelectronic device structure comprises forming the memory array region of the microelectronic device structure to further comprise: a source tier SL ([0063]) vertically overlying the semiconductive base structure 50 and comprising at least one source structure; a stack structure ST comprising a vertically alternating sequence of conductive structures 53 and insulative structures 54 (corresponding to materials 23 and 24 in Fig. 2A, [0036]); cell pillar structures 56 vertically extending through stack structure and in electrical communication with the at least one source structure of the source tier, portions of the cell pillar structures and the conductive structures of the stack structure forming vertically extending strings of the memory cells; and digit line structures BL overlying the stack structure and in electrical communication with the vertically extending strings of the memory cells.
Kwon discloses the stack structure vertically underlying the source tier SL, but does not disclose the stack structure vertically overlying the source tier SL.
However, Kidoh teaches a method of forming a microelectronic device comprising:  forming a stack structure ML vertically underlying the source tier SL (Fig. 2) for providing U-shaped NAND string ([0062]) or forming a stack structure ML vertically overlying the source tier SL (Fig. 9) for providing line shaped NAND string ([0145]).  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would have been obvious to modify the method of Kwon by forming the stack structure vertically overlying the source tier SL because the location of the source tier SL can be rearranged depending the channel shape which is desired for the NAND string, as taught by Kidoh.
Regarding claims 3-4, Kwon (Figs. 4A-4C) further discloses: attaching the microelectronic device structure to a base structure comprises: vertically inverting the microelectronic device structure (Fig. 4C), and bonding a dielectric structure 58 vertically neighboring the digit line structures BL to an additional dielectric structure 61 ([0064]) vertically neighboring the base structure 60 after vertically inverting the microelectronic device structure, the digit line structures BL vertically intervening between the base structure and the stack structure after bonding the dielectric structure to the additional dielectric structure; and forming the memory array region of the microelectronic device structure to further comprise conductive contact structures CT1 ([0063]) vertically extending through the stack structure.
Regarding claim 8, Kwon (Figs. 4A-4C) discloses forming conductive routing structures L3 (Fig. 4C) in electrical communication with the transistors, but does not disclose the routing structures L3 made of copper.
However, it would have been obvious to use copper as a conductive material for the conductive routing structures L3 of Kwon because as is well known copper would have excellent conductive characteristics.
Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2014/0061750) in view of Fukuzumi et al (US 2012/0181602).
Regarding claim 5, Kwon does not disclose forming one or more isolation structures partially vertically extending through the semiconductive base structure.
However, Fukuzumi (Fig. 1) teaches a method comprising forming a control logic region B, and forming one or more isolation structures 110 partially vertically extending through the semiconductive base structure 108.  Accordingly, it would have been obvious to modify the method of Kwon by forming one or more isolation structures partially vertically extending through the semiconductive base structure in order to provide the electrical isolation between the adjacent components in the control logic region.
Regarding claim 10, Kwon (Figs. 4A-4C) further discloses forming first conductive contact structures CT4 vertically extending between and coupling at least some of the conductive routing structures L3 and at least some of the transistors; and forming third conductive contact structures CT3 vertically extending from one or more of conductive routing structures L3, through the remaining portion of the semiconductive base structure 50, and to at least one conductive structure 52 ([0062]) vertically overlying and in electrical communication with the memory cells of the memory array region.
Kwon does not disclose forming second conductive contact structures vertically extending between and coupling pairs of the conductive routing structures.
However, Fukuzumi (Fig. 1) further teaches the method comprising forming second conductive contact structures 114 vertically extending between and coupling pairs of the conductive routing structures M2 and M3.  Accordingly, it would have been obvious to modify the method of Kwon by forming second conductive contact structures vertically extending between and coupling pairs of the conductive routing structures in order to provide multilevel contact structures according to the layout requirements which are desired in the control logic region. 
Regarding claim 11, Fukuzumi (Fig. 1) further teaches forming conductive routing structures M2/M3 over and in electrical communication with the control logic devices of the control logic region; and forming conductive pad structures (not shown, “bonding pads”, [0060]) over and in electrical communication with the conductive routing structures.
Regarding claim 12, Fukuzumi further teaches that the conductive routing structures can be selected from copper or aluminum ([0060]).  Accordingly, it would have been obvious to select copper as a conductive material for the conductive routine structures and aluminum as a conductive material for the conductive pad structures because it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2014/0061750) in view of Kidoh et al (US 2011/0309431), Sugisaki (US 2020/0098776) and Yada et al (US 20200227397).
Regarding claim 21, Kwon (Figs. 4A-4C) discloses a method of forming a memory device, comprising: forming a first memory device structure, the first memory device structure comprising: a semiconductive base structure 50; a source structure SL over the semiconductive base structure; a stack structure comprising tiers each comprising a conductive structure 53 and an insulative structure 54 vertically neighboring the conductive structure; digit line structures BL over the stack structure; strings of memory cells 56 vertically extending through stack structure and in electrical communication with the source structure and the digit line structures; and a first dielectric structure 58 (labeled in Fig. 4C) over the digit line structures; forming a substrate structure (60, 61), the substrate structure (60, 61) comprising a base structure 60 and a second dielectric structure 61 over the base structure; bonding the first dielectric structure 58 of the first memory device structure to the second dielectric structure 61 (Fig. 4C and [0064]) of the substrate structure; and forming control logic circuitry  PERI over and in electrical communication with the first memory device structure after bonding the first dielectric structure of the first memory device structure to the second dielectric structure of the substrate structure.
Kwon discloses the stack structure vertically underlying the source tier SL, but does not disclose the stack structure vertically overlying the source tier SL.
However, Kidoh teaches a method of forming a microelectronic device comprising:  forming a stack structure ML vertically underlying the source tier SL (Fig. 2) for providing U-shaped NAND string ([0062]) or forming a stack structure ML vertically overlying the source tier SL (Fig. 9) for providing line shaped NAND string ([0145]).  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would have been obvious to modify the method of Kwon by forming the stack structure vertically overlying the source tier SL because the location of the source tier SL can be rearranged depending the channel shape which is desired for the NAND string, as taught by Kidoh.
Neither Kwon nor Kidoh disclose the control logic circuitry in electrical communication with the source structure of the first memory device structure.
However, Sugisaki (Fig. 3) teaches a method of forming a memory device, comprising: a control logic circuitry in electrical communication with the source structure 41 ([0050]) of the first memory device structure.  Accordingly, it would have been obvious to connect the control logic circuitry to the source structure of the first memory device structure in order to electrically control the operations of the first memory device structure.
As discussed above, Kwon discloses bonding the first dielectric structure of the first memory device structure to the second dielectric structure of the substrate structure 60, but Kwon does not disclose the substrate structure is a second memory device structure. 
However, Yada (Fig. 23) teaches a method comprising bonding a first dielectric structure of a first memory device structure 900A to a second dielectric structure of a second memory structure 900B.  Accordingly, it would have been obvious to further modify the method of Kwon by forming the substrate structure 60 as a second memory structure because it is an intended use for forming a stack memory device comprising multiple memory device structures.
Regarding claims 23-24, Kwon (Figs. 4A-4C) further discloses: bonding the first dielectric structure of the first memory device structure to the second dielectric structure of the second memory device structure comprises: vertically inverting the first memory device structure; providing the vertically inverted first memory device structure over the second memory device structure (Fig. 4C), and bonding the first dielectric structure 58 of the vertically inverted first memory device structure to the second dielectric structure 61 of the second memory device structure to form a connected dielectric structure; and forming control logic circuitry PERI over and in electrical communication with the source structure, removing a portion of the semiconductive base structure 50 (Fig. 4C and [0065]) of the first memory device structure after bonding the first dielectric structure of the first memory device structure to the second dielectric structure of the second memory device structure; forming transistors at least partially overlying a remaining portion of the semiconductive base structure, and forming conductive routing structures L3 vertically over the transistors, the conductive routing structures L3 coupled to the transistors by way of first conductive contact structures CT4, and the conductive routing structures L3 coupled the source structure (as being modified by contacts CP5B/31 in Sugisaki’s Fig. 14) by way of second conductive contact structures vertically extending through the remaining portion of the semiconductive base structure.
Regarding claim 22, Kwon does not disclose forming one or more isolation structures partially vertically extending through the semiconductive base structure.
However, Sugisaki (Fig. 14) teaches a method comprising forming a control logic region, and forming one or more isolation structures 34A partially vertically extending through the semiconductive base structure 30.  Accordingly, it would have been obvious to modify the method of Kwon by forming one or more isolation structures partially vertically extending through the semiconductive base structure in order to provide the electrical isolation between the adjacent components in the control logic region.
Regarding claim 25, Sugisaki (Fig. 14) further teaches forming control logic circuitry over and in electrical communication with the source structure comprises forming CMOS circuitry ([0059]) over and in electrical communication with the source structure 41.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record fails to disclose removing a portion of the semiconductive base structure after attaching the microelectronic device structure to a base structure comprises removing the semiconductive base structure down to a surface of at least one of the one or more isolation structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/           Primary Examiner, Art Unit 2817